The state relies upon St. Paul  Sioux City R. Co. v. Murphy,19 Minn. 433 (500); upon Watson v. Milwaukee  M. Ry. Co.57 Wis. 332, 15 N.W. 468; Larson v. Superior Short Line Ry. Co.64 Wis. 59, 24 N.W. 487; and Stollenwerck v. Elmore County,210 Ala. 489, 98 So. 466. The last case cited seems to have been decided wholly on the ground of convenience to the landowners and wholly *Page 567 
without reference to principles of procedure. The Minnesota case did not involve the question of duplicity but only the interpretation of the notice of appeal. In the Wisconsin cases the court regarded the condemnation proceeding as a civil action against all the landowners whose property was sought in the petition. In this state we regard the exercise of the right of eminent domain by condemnation proceedings as an exertion of the legislative power, 2 Dunnell, Minn. Dig. (2 ed.  Supps.) § 3014; the "judicial power comes into play only to the extent that the constitution guarantees to the owner of property right to compensation," State, by Peterson, v. Severson, 194 Minn. 644,647, 261 N.W. 469, and of course to determine if the taking is for a public purpose. It follows that the proceeding up to the time awards are made is essentially legislative and only quasi judicial in character, 2 Dunnell, Minn. Dig. (2 ed. Supps.) § 3079, and consequently a single petition embracing several parcels is justified, the commissioners' award of damages being a necessary incident to the proceeding, which takes the form of one in rem (Id.); but as soon as the amount of the commissioners' award becomes controversial by the taking of an appeal the matter assumes the nature of a judicial proceeding, and rules relative to such proceedings apply. Each award becomes a severable subject of controversy. Therefore appeals become vulnerable to the charge of duplicity as in other judicial proceedings. There was absolutely no community of interest between the two landowners here, and there could no more be one appeal from the two awards than there could be one appeal from two entirely separate judgments in wholly different cases. To us 2 Mason Minn. St. 1927, § 6557-1, clearly contemplates separate appeals from separate awards. That a different practice may have prevailed does not in our minds warrant a construction obviously erroneous.
We adhere to our former conclusion and the views expressed in our original opinion.
MR. CHIEF JUSTICE GALLAGHER, took no part in the consideration or decision of this case.
MR. JUSTICE HILTON, being incapacitated by illness, took no part. *Page 568